Name: Council Directive 98/45/EC of 24 June 1998 amending Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products
 Type: Directive
 Subject Matter: fisheries;  marketing;  animal product;  health;  agricultural activity
 Date Published: 1998-07-03

 Avis juridique important|31998L0045Council Directive 98/45/EC of 24 June 1998 amending Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products Official Journal L 189 , 03/07/1998 P. 0012 - 0013COUNCIL DIRECTIVE 98/45/EC of 24 June 1998 amending Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Directive 91/67/EEC (4) laid down the Community rules governing the placing on the market of aquaculture animals for the purpose, in particular, of avoiding the spread of certain serious diseases;Whereas the diseases set out in list III of Annex A of the said Directive, including gyrodactylosis, can have serious economic repercussions if they break out in a region which was previously disease free;Whereas consequently it is necessary to prevent the spread of the said diseases by strengthening the provisions currently applied;Whereas it is necessary to ensure that the placing on the market of fish from a non-approved zone does not prejudice the health status of non-infected farms situated in a non-approved zone; whereas this can be achieved through certification of consignments intended for intra-Community trade;Whereas it is necessary to adapt certain provisions as regards the frequency of inspections and sampling and testing requirements for fish diseases to international standards,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 91/67/EEC is amended as follows:1. in Article 13, paragraphs 1 and 2 shall be replaced by the following:'1. Where a Member State considers that its territory or part of its territory is free from one of the diseases listed in Annex A, column 1, of List III, it shall submit to the Commission appropriate justifications setting out in particular:- the name of the disease and the previous history of its occurrence in that Member State,- the results of surveillance testing based on serological, virological, microbiological or pathological findings, or identification of the parasite, as appropriate, and on the fact that the disease is compulsorily notifiable to the competent authorities,- the period over which the surveillance was carried out,- the control arrangements for verifying that the area concerned remains free from the disease.The Commission shall define, in accordance with the procedure laid down in Article 26, general criteria to ensure uniform implementation of this paragraph.2. The Commission shall examine the justifications communicated by the Member State and, in accordance with the procedure laid down in Article 26, define the zones that are to be regarded as free from, and the species that are susceptible to, the disease in question, and the additional guarantees, general or specific, which may be required for the introduction of aquaculture animals and products into those areas. Live fish, shellfish or crustaceans and if appropriate, their eggs and gametes, introduced into such zones must be accompanied by a movement document, corresponding to a model to be drawn up in accordance with the procedure laid down in Article 26, certifying that they comply with such additional guarantees.`;2. in Article 16(1), the following sentence shall be added:'In addition, the Commission, in accordance with the procedure laid down in Article 26, shall draw up specimens of the certificates which must accompany aquaculture animals, their eggs and gametes in intra-Community trade between non-approved zones as regards the diseases referred to in list II of Annex A, and shall decide on arrangements for extending the "ANIMO" computerized system linking competent authorities to cover trade in the above animals and products.`;3. in Annex B:(a) point I. B., the first sentence of point 2 shall be replaced by the following:'2. all farms in the continental zone are placed under the supervision of the official services. Two health inspections per year for two years must have been carried out.`;(b) point I. C., point 2 shall be replaced by the following:'2. each farm must undergo two health inspections annually in accordance with point B.2, except farms without broodstock which must be inspected once per year. However, samples will be taken by rotation in 50 % of the fish farms in the continental zone each year;`.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 1999. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Luxembourg, 24 June 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) OJ C 242, 21. 8. 1996, p. 9.(2) OJ C 362, 2. 12. 1996, p. 314.(3) OJ C 56, 24. 2. 1997, p. 28.(4) OJ L 46, 19. 2. 1991, p. 1. Directive as last amended by Directive 97/79/EC (OJ 24, 30. 1. 1998, p. 31).